Citation Nr: 1454440	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  13-30 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and depression. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to herbicide exposure. 

3.  Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure. 

4.  Entitlement to service connection for erectile dysfunction (originally claimed as sexual dysfunction), to include as secondary to diabetes mellitus. 

5.  Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant, J. L., spouse, and Y. L., daughter 


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1963 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating action rendered by the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied the claims for service connection for PTSD, depression, diabetes mellitus, type 2, each to include as due to herbicide exposure, and sexual dysfunction.  The Veteran appealed this rating action to the Board.

This appeal also stems from an April 2012 rating action issued by the above RO.  By that rating action, the RO, in part, denied service connection for sleep apnea and bilateral hearing loss.  The Veteran appealed this rating action to the Board.

In June 2014, the Veteran testified at a hearing before the undersigned conduced at the Board's offices in Washington DC.  A copy of the hearing transcript has been associated with the claims file.  During the hearing, the Veteran testified that his erectile dysfunction (ED) and sleep apnea (originally claimed as sexual dysfunction) were secondary to diabetes mellitus and PTSD, respectively.  (Transcript (T.) at pages (pgs.) 12, 21)).  Thus, the Board has expanded the claims for service connection for these disabilities to reflect the Veteran's contentions and to encompass the secondary service connection theories of entitlement, as reflected on the title page.   

In June and September 2014, the Veteran and his representative, respectively, submitted additional evidence in support of the appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not required.  38 C.F.R. § 20.1304 (2014). 

The Board has recharacterized issue number two (2) on the title page, as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled). 

The issues of entitlement to bladder cancer, to include as due to herbicide exposure, and whether new and material evidence has been received to reopen a previously denied claim for service connection for a skin rash have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  (T. at pgs. 13-14).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to herbicide exposure;  entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure; entitlement to service connection for erectile dysfunction (originally claimed as sexual dysfunction), to include as secondary to diabetes mellitus; and, entitlement to service connection for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the appellant if additional action is required on his part.

FINDING OF FACT

On June 30, 2014, prior to the promulgation of a decision on the claim for service connection for sleep apnea, to include as secondary to PTSD and depression, the Board received notification from the Veteran, through his representative, that a withdrawal of this claim is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claim for service connection for sleep apnea, to include as secondary to PTSD and depression, by the Veteran has been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

By an April 2012 rating action, the RO denied service connection for sleep apnea.  The appellant perfected his appeal of this issue in October 2013, which was within 60 days of the RO's issuance of a Statement of Case that addressed this issue in September 2013.  On June 30, 2014, the Board received the Veteran's representative's statement, wherein he asked that VA terminate his appeal for his sleep apnea.  Thus, as the appellant has withdrawn his appeal with respect to the issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD and depression, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this issue and it is dismissed.
ORDER

The issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD and depression, is dismissed. 


REMAND

The Board finds that prior to the review of the claims for service connection for an acquired psychiatric disorder, to include PTSD and depression; diabetes mellitus, to include as secondary to Agent Orange exposure; erectile dysfunction, to include as secondary to diabetes mellitus; and bilateral hearing loss, additional substantive and procedural development is required as outlined in the indented paragraphs below.  The Board will discuss the reasons for remand with respect to each disability in the discussion below.

Acquired Psychiatric Disorder, to include PTSD and depression

The Veteran claims that he has an acquired psychiatric disorder, to include PTSD and depression, as a result of two stressful events that occurred during military service.  First, he maintains that after he was granted temporary leave for his mother's death on December 19, 1963, he flew from Guam to the United States on a C-134 airplane with a stop in Danang, Vietnam where he loaded body bags of deceased soldiers onto the plane.  He further contends that while he was aboard the plane, he attended to severely wounded soldiers, some of whom had lost body parts and who had been exposed to Agent Orange.  (See VA Form 21-0718. Statement in Support of Claim for PTSD, received by the RO in October 2009; T. pgs. 16-17; and, September 2009 and January 2013 VA treatment reports).  He also maintains that he has PTSD as a result of military sexual trauma.  Specifically, he contends that a first class petty officer forced him to perform oral intercourse while he was stationed in Guam.  (See VA Form 21-0718, Statement in Support of Claim for PTSD, received by the RO in October 2009; T. at pg. 5; and, September 2009 VA treatment report).  

In a July 2011 report, the Director of the PTSD program at the VA Medical Center (VAMC) in Richmond, Virginia, concluded, after having noted the Veteran's stressor of having been on a flight with wounded soldiers while on leave to attend his mother's funeral, that he met the criteria for PTSD secondary to his combat and war zone experiences in Vietnam.  (See July 2011 VA Director's report).  The Board finds the July 2011 VA Director's statement to be of limited probative value because it is based on an inaccurate factual premise, namely that the Veteran served in the RVN.  

The Veteran's service personnel records, to include his DD 214, do not indicate that he served in the Republic of Vietnam (RVN).  In this regard, the evidence of record does not show that the Veteran actually "set foot" in Vietnam.  See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009) (holding that VA's requirement that a veteran must have been present within the land borders of Vietnam-must have actually set foot therein-at some point in the course of duty in order to be entitled to a presumption of herbicide exposure constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1)(West 2002) and 38 C.F.R. § 3.307(a)(6)(iii) (2014).  The National Personnel Records Center (NPRC) indicated that it did not have any record of the Veteran having served in the RVN.  (See NPRC's October 2009 response to the RO's request for the Veteran's verification of RVN military service).  Notwithstanding the foregoing, the Veteran's service personnel records disclose that he was granted 30 days of emergency leave on December 20, 1963.  It does not appear that the AOJ has performed any development surrounding the Veteran's assertion that he traveled to the RVN from Guam to the United States in December 1963 on a C-134 aircraft.  Thus, on remand, the AOJ should seek any available records pertaining to flights originating from Guam to the United States with a trip to the RVN in December 1963.

In addition, the Board notes that the Veteran's reported stressors may warrant consideration as an in-service personal assault, thereby raising the applicability of 38 C.F.R. § 3.304(f)(5) (2014).  In the context of analyzing claims for PTSD based on personal assault trauma, "personal trauma" is an event of human design that threatens or inflicts harm.  See M21-1MR, IV. Ii. 1, D.17.a.  As noted previously herein, the Veteran has reported having been the victim of military sexual assault.  The Board observes that under 38 C.F.R. § 3.304(f) (2014), VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011) (holding that under § 3.304(f) (5), "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated").  Thus, in view of the Veteran having been diagnosed as having PTSD and his assertion of a personal assault stressor, this claim must be remanded for a comprehensive VA examination to address the etiology of the Veteran's psychiatric disorder, to include PTSD.  McLendon v. Nicholson, , 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2014).

Diabetes Mellitus

The Veteran seeks service connection for diabetes mellitus.  He contends that his current diabetes mellitus is the result of exposure to Agent Orange from having loaded body bags onto an airplane on a flight from Guam to the United States that stopped in Danang, RVN in December 1963.  (T. at pg. 9).  Thus, appellate consideration of this claim is deferred pending verification of the Veteran having served in-country in the RVN pursuant to the development requested in paragraph one (1) below.  

ED (originally claimed as sexual dysfunction)

The Veteran seeks service connection for erectile dysfunction.  He maintains that he has erectile dysfunction that is secondary to his diabetes mellitus.  (T. at pg. 12).  Thus, a decision on the claim for service connection for diabetes mellitus could change the outcome of the claim for service connection for ED.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for diabetes mellitus must be resolved prior to resolution of the claim for service connection for ED.  See Harris v. Derwinski, 1 Vet. App. 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO/AMC to adjudicate the inextricably intertwined issue. 

In addition, the Veteran has not been provided notice in accordance with the Veteran's Claims Assistance Act (VCAA) that addresses the requirements for a claim for service connection for erectile dysfunction on a secondary basis in accordance with 38 C.F.R. § 3.310 (2014) and Allen v. Brown, 7 Vet. App. 439 (1995).  Thus on remand, the Veteran should be provided VCAA notice for the requirements of substantiating his claim for service connection for erectile dysfunction on a secondary basis.

Hearing Loss

The Veteran seeks service connection for a bilateral hearing loss disability.  The current evidence of record, namely an April 2012 VA QTC audiometric examination report, does not reflect that the Veteran has a hearing loss disability for VA compensation purposes in accordance with 38 C.F.R. § 3.385 (2014).  
(See April 2012 VA QTC audio examination report).  During the hearing before the undersigned, the Veteran testified that his hearing had increased since VA last  previously examined him in 2009 (as noted above, the Veteran was last examined in April 2012).  (T. at pg. 8).  While it is true that VA is not required to afford a VA examination in every case, see Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the Board concludes that a new VA audiological examination is warranted in order in light of the Veteran's arguments.

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request from the appropriate agency any and all available documentation, including, but not limited to, flight logs, passenger manifests, and operational reports, of any flights from the United States Naval Air Station, Agana, Guam to the United States with a stop in the RVN on or about December 19-20, 1963. 
   
Any available records must be obtained and associated with the claims file. 
   
If the search for such records has negative results, the Veteran's physical claims file or his Virtual VA electronic claims file must be properly documented as to the unavailability of those records. 

2.  Send the Veteran a corrective VCAA notice that addresses the requirements for a claim of entitlement to service connection for erectile dysfunction on a secondary basis in accordance with 38 C.F.R. § 3.310 (2014).  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.

3.  After the development in paragraph one (1) has been completed and any additional records have been associated with the record, the Veteran should be afforded a VA mental disorders examination.  The claims file must be made available to the examiner designated to examine the Veteran, and the examiner must note having reviewed the claims file, to include his Virtual VA electronic claims file. Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran displayed any behavior in service that would be consistent with his claim of being sexually assaulted during his active service in Guam. 

If the examiner is of the opinion that a personal assault occurred, he or she should then state whether the Veteran has PTSD, or any other acquired psychiatric disorder, as a result of such assault(s) in service. 

If the examiner determines that there is inadequate evidence to support the occurrence of the in-service personal assault or determines that the clinical evidence does not support a diagnosis of PTSD or psychiatric disorder due to the assault, the examiner should list all diagnosed psychiatric disorders and specifically state whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, to include his plane-related stressor only if verification of its stop in Danang, RVN is verified pursuant to the directives herein. 

The examiner must report as to whether psychiatric symptoms shown during or within one year of service discharge, or shortly thereafter, may be identified as a manifestation of any later-diagnosed psychotic disorder.  38 C.F.R. § 3.307(c).

The examiner must provide a complete rationale for all opinions offered.  In this regard, the examiner should note the following evidence: 1) the Veteran's alleged service stressors/incidents, which are found on VA Form 21-0781, received by the RO in October 2009; 2) medical records; and 3) testimony before the undersigned (T. at pgs. 5, 16-17).

A complete rationale for all the above requested opinions must be provided.  If the examiner cannot provide an opinion to any of the above questions without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what, if any, additional evidence would permit an opinion to be made.

4.  The Veteran then be scheduled for a VA examination by an appropriate specialist to determine the etiology of any erectile dysfunction.

If the examination is conducted, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any erectile dysfunction was caused or permanently worsened beyond natural progression by diabetes mellitus. 

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the Veteran's ED prior to aggravation, and then provide quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by diabetes mellitus. 

A complete rationale should be given for all opinions and conclusions, expressed in a typewritten report. 

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale as to why this is so, and must indicate what if any additional evidence would permit an opinion to be made.

5.  Schedule the Veteran for a new VA audiological examination in order to determine the nature and etiology of any indicated hearing loss.  If hearing loss is shown for VA purposes (i.e. any one tonal threshold of 40 decibels or greater or any three tonal thresholds of 26 decibels or greater at frequencies from 500 to 4000 Hz, or a speech recognition score, using the Maryland CNC Test, of less than 94 percent), the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's hearing loss is related to active duty. In providing any opinion, the examiner should consider the Veteran's statements regarding in-service acoustic exposure, which is conceded. 

All opinions provided should be supported by adequate reasons and bases.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with supporting rationale, such as if additional testing is required or the examiner lacks the necessary experience to provide the requested opinions.

6.  After completion of the foregoing, readjudicate the claims of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, to include as secondary to herbicide exposure; entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure; entitlement to service connection for erectile dysfunction (originally claimed as sexual dysfunction), to include as secondary to diabetes mellitus; and, entitlement to service connection for bilateral hearing loss.  In doing so, the RO should undertake all additional development it deems necessary.

If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


